A rehearing having been granted in this cause and the Court having further considered the cause upon the Transcript of the Record and upon the entire argument presented by Counsel for the respective parties, and being now fully advised in the premises, it is ordered and adjudged by the Court that the opinion rendered and filed in this cause and the judgment entered herein on October 13, 1937, be and they are hereby adhered to and that the judgment of the Circuit Court in this cause be and it is hereby reversed.
  WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur. *Page 143